Case 1:19-cv-01375-MEH-NYW Document 58 Filed 03/08/21 USDC Colorado Page 1 of 1




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO

  Civil Action No. 19-cv-01375-MEH-NYW

  RHONDA PATTERSON-EACHUS,

         Plaintiff,

  v.

  UNITED AIRLINES, INC.,

         Defendant.

                                          MINUTE ORDER

  Entered by Magistrate Judge Nina Y. Wang

         Pursuant to the court’s Order [#56] and the parties’ joint contact with chambers,

         IT IS ORDERED that a Settlement Conference is set for April 15, 2021 beginning at 9:00
  a.m. via telephonic/videoconference means. Counsel and the Parties shall contact the court on its
  public conference line, 888.363.4749, Passcode: 5738976#. In addition, counsel for each Party
  will set up a separate conference means, preferably by videoconference, and provide that
  information to the court to facilitate ex parte discussions with each side no later than April 12,
  2021.

          IT IS FURTHER ORDERED that counsel shall have parties present at the Settlement
  Conference who shall have full authority to negotiate all terms and demands presented by the
  case, and full authority to enter into a settlement agreement. This requirement is not satisfied by
  the presence of counsel alone. To the extent a party will rely upon insurance coverage, a
  representative of the insurance company must be present.

          Confidential Statements shall be submitted by e-mail in PDF format addressed to
  Wang_Chambers@cod.uscourts.gov, on or before April 1, 2021 so that the court has an
  opportunity to work with each Party, if appropriate, prior to the conference. Prior to the
  submission of the Confidential Statements, the Parties must engage in a robust telephonic or
  in-person discussion regarding settlement. Confidential Statements must include: (1) a
  discussion of both the strengths and weaknesses of each party’s position; (2) a summary of all
  steps taken to date to resolve the matter (including the history of any demands or offers by the
  Parties); and (3) any non-legal considerations that play a significant role in a Party’s evaluation of
  the case. In addition, each Confidential Statement must contain a specific offer of
  compromise, including the dollar amount or range each client will accept or pay in settlement
  and any essential non-economic terms. Failure to submit Confidential Statements on time or to
  comply with these requirements may result in the Settlement Conference being vacated.


  DATED: March 8, 2021
